Citation Nr: 0204648	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  98-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his father


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active service from August 20 to October 
22, 1980.

A May 1982 RO rating decision denied service connection for 
schizophreniform psychosis.  The appellant was notified of 
the determination and he did not appeal.

In 1998, the appellant submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
The appeal came to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision that determined there was no new 
and material evidence to reopen the claim for service 
connection for a psychiatric disorder.  In an August 1999 
decision, the Board determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for a psychiatric disorder.  In August 1999, the Board also 
remanded the case to the RO for additional development and 
adjudication of the issue of service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  The appellant's psychosis preexisted his entry into 
service as demonstrated by clinical findings in the medical 
board evaluation in September 1980 to determine his fitness 
for active service.

2.  The preexisting psychosis did not increase in severity 
during service.


CONCLUSION OF LAW

A psychosis, however classified, clearly and unmistakably 
existed prior to the appellant's entry into active service 
and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1113, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a appellant in the development of a 
claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's claim for 
service connection for a psychiatric disability, and that the 
requirements of the VCAA have in effect been satisfied.

The appellant has been provided with VA examinations to 
determine the nature and extent of his psychiatric disorder.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the appellant to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the appellant's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The appellant had active service from August 20 to October 
22, 1980.

The available service medical records reveal that the 
appellant underwent a medical examination on August 20, 1980, 
for enlistment into service.  There were no complaints or 
findings of a psychiatric disorder.  A service document shows 
that the following morning, August 21, 1980, he was admitted 
to a Naval Medical Center after hearing voices throughout the 
night.  He underwent a medical board evaluation in September 
1980.  It was noted that he was hospitalized on August 21, 
1980, with a diagnosis of acute psychotic episode.  On 
admission, his thought processes were blocked and he admitted 
to difficulty in concentration.  He expressed concern about 
his sexual identity.  He was disoriented to time and place.  
Calculations, insight, and judgment were impaired.  He gave a 
history of starting to drink at the age of 16 years, that he 
experimented with acid (Quaalude and PCP(phencyclidine)), and 
that he used marijuana excessively.  It was noted that he was 
fired from several jobs for a bad attitude.  During the 
course of treatment for the first few days he remained 
acutely delusional, withdrawn, and suspicious.  He was 
medicated.  He became agitated on a few occasions and related 
hearing voices, and he felt what he saw on television was 
related to him.  He showed some improvement in control of his 
aggressive impulses.  After an adequate period of 
observation, evaluation, and treatment, a conference of staff 
psychiatrists reviewed the available records and current 
findings and agreed that the appellant suffered from a mental 
illness of psychotic proportion that precluded his rendering 
any further useful military service.  The primary diagnosis 
was schizophreniform psychosis, that was severe and existed 
prior to entry into service.  Other diagnoses were alcohol 
abuse and combine drug dependence, and avoidant personality 
disorder.  The medical board concluded that the appellant's 
conditions existed prior to entry into service and were not 
aggravated by service.  The medical board also opined that 
the appellant had received maximum benefits of military 
hospitalization and treatment, and that further prolonged 
hospitalization was required. 

Private medical reports show that the appellant received 
psychiatric treatment from November 1980 to July 1981, and 
the early 1980's.  A report of evaluation in the early 1980's 
notes that he demonstrated inappropriate affect, illogical 
thought intrusions, looseness of mental associations, and 
paranoid ideation.

A VA summary shows that the appellant was hospitalized at the 
Hines VA Medical Center (VAMC) in Chicago, Illinois, from May 
to July 1981 for psychiatric problems.  It was noted that he 
had been discharged from a prior admission one week earlier.  
During his last admission he was reportedly diagnosed as 
suffering from schizophrenic episode with history of 
substance abuse.  At the time of this admission, he was 
markedly agitated and in hypomanic state with marked flight 
of ideas and some evidence of a thought disorder.  The 
diagnosis was major affective disorder of bipolar type.

A VA summary reveals that the appellant was hospitalized from 
August to November 1981.  He was readmitted to psychiatry at 
the request of his parents when he was brought to the 
emergency room in a state of acute hypomania.  At the time of 
admission he was markedly agitated, with hyperactivity and 
marked flight of ideas.  There was also some doubt about the 
fact that he might have taken some street drugs, but this 
could not be confirmed both by history and on testing of 
blood and urine.  The diagnosis was schizo-affective 
disorder.

A VA report of psychiatric evaluation in November 1981 
reveals that the appellant was less anxious and more alert.  
It was noted that he had shown some improvement.

VA medical reports of the appellant's treatment in the 1990's 
show that he continues to receive treatment for psychiatric 
problems.  A report of treatment in October 1998 notes a long 
history of paranoid schizophrenia.

The appellant and his father testified at a hearing in 
October 1998.  The testimony was to the effect that the 
appellant did not see a psychiatrist or used medication to 
treat his psychiatric condition prior to entry into service.  
The testimony was to the effect that the appellant used some 
drugs prior to entry into service.  The appellant testified 
to the effect that he was hospitalized at the Hines VAMC in 
Chicago, Illinois, following separation from service.

In September 1999, the RO requested the complete summary of 
the appellant's hospitalization from October 1980 to around 
1981 at the Hines VAMC after separation from service from 
that VA medical facility.  In November 1999, the Hines VAMC 
notified the RO that there was no record of the appellant's 
hospitalization in 1980, that nothing was found, and that the 
records were not retired.

Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

An appellant who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A appellant seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The United States Court of Appeals for the Federal Circuit 
has held that service connection of a disability based on 
aggravation may be established for such appellants by 
symptoms indicative of a temporary increase in the severity 
of the preexisting condition as well as those indicative of a 
more permanent change in the condition.  Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994); Davis v. Principi, No. 01-
7029 (Fed. Cir. Jan. 11, 2002).

Specified diseases, such as psychoses, that develop a certain 
level of disability within a stated time after separation 
from service shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. Sec. 1112(a) (West 1991 & Supp. 2001); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

The evidence shows that the appellant has a psychosis, 
variously classified.  The available service medical records 
reveal that the appellant underwent a medical examination in 
August 1980 for enlistment into service.  A psychiatric 
disability was not found at that time.  Hence, it is presumed 
that his psychosis was not present at that time.  This 
presumption, however, is rebutted by the clinical findings in 
the report of his medical board evaluation in September 1980.  
That report reveals that on the morning of August 21, 1980, 
one day after his entry into service, the appellant was 
hospitalized and evaluated by a staff of psychiatrists who 
reviewed the available records and ultimately concluded that 
the appellant's psychosis existed prior to service and was 
severe.  The testimony at the hearing in October 1998 is to 
the effect that the appellant had never seen a psychiatrist 
or taken medication for psychiatric problems prior to entry 
into service, but that evidence is considered less relevant 
than the evaluations of the psychiatrists in service as to 
the severity and nature of his psychiatric condition prior to 
service.  The appellant is qualified to testify as to whether 
or not he received psychiatric treatment before service, but 
he does not have the education, training or experience to 
offer medical diagnoses, statements or opinions, and his 
testimony in that regard is not competent.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board finds that the clinical findings in the 
report of the appellant's medical board evaluation clearly 
and unmistakably show that the appellant had a severe 
psychosis prior to entry into service.

The clinical findings in the September 1980 medical board 
show that the appellant's psychosis was severe, and the 
medical reports of his psychiatric treatment during the first 
post-service year indicate that the psychosis remained 
severe, but those records do not indicate that the severe 
preservice psychosis underwent an increase in severity during 
active service.  Hence, the Board finds that the preservice 
psychosis was not aggravated by active service.  38 U.S.C.A. 
§ 1112(a); Splane, 216 F. 3d 1058.

After consideration of all the evidence, including the 
testimony of the appellant and his father, the Board finds 
that the appellant's psychosis, however classified, clearly 
and unmistakably existed prior to his entry into service, and 
that the preservice psychosis was not aggravated by active 
service.  The preponderance of the evidence is against the 
claim for service connection for a psychiatric disability, 
and the claim is denied.




ORDER

Service connection for a psychiatric disability is denied.



		
	Renée M. Pelletier
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

